Case 1:21-cv-04074-RPK-RER Document 1-1 Filed 07/20/21 Page 1 of 11 PagelD #: 6

EXHIBIT A
   

C 2.1-cy- - = = 1 Page 2 of ID-#:;
FILED: QUEENS COUNTY CLERK 03/15/2021 02:25 PB Je 2 OF pms 86 !P-765$05/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/15/2021

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

ca lg i Se oe epee X
YVONNE VITALIANO and SALVATORE VITALIANO,

Index No.:

Plaintiffs,
. SUMMONS
-against-

THE STOP & SHOP SUPERMARKET COMPANY
LLC,

Defendant.
oe X

 

PLAINTIFF DESIGNATES QUEENS COUNTY AS PLACE OF TRIAL
BASIS OF VENUE IS LOCATION OF INCIDENT and RESIDENCE OF PARTY

YOU ARE HEREBY SUMMONED to answer the Complaint in this action by
serving your answer on plaintiffs' attorneys within 20 days after service of this
summons, exclusive of the day of service, or within 30 days after service is
complete if this summons is not personally delivered to you within the State of
New York. In case of your failure to answer or appear, Judgment will be taken
against you by default for the relief demanded in the Complaint.

Dated: Mineola, New York
March 15, 2021

DEFENDANT’S ADDRESS:

THE STOP & SHOP SUPERMARKET
COMPANY LLC
c/o Secretary of State

The Law Offices Of
KENNETH J. READY & ASSOCIATES

By: GREGORY S. GENNARELLI
Attorneys for Plaintiff

1565 Franklin Avenue
Mineola, N.Y. 11501
516-741-6800

 

1 of 10
31 Page 3 of dtpRagelD 5805/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/15/2021

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

nn X Index No.:
YVONNE VITALIANO and SALVATORE VITALIANO,
Plaintiff,
. COMPLAINT
-against-

THE STOP & SHOP SUPERMARKET COMPANY
LLC,

Defendant.

Plaintiff, YYONNE VITALIANO, through her attorneys, KENNETH J. READY &
ASSOCIATES, complaining of defendant, THE STOP & SHOP SUPERMARKET
COMPANY LLC, sets forth and alleges as follows:

1. At all times hereinafter mentioned, plaintiff, YYONNE VITALIANO,
was a resident of the State of New York, County of Queens.

2 At all times hereinafter mentioned, plaintiff, SALVATORE
VITALIANO, was a resident of the State of New York, County of Queens.

3. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, was a foreign limited liability company
authorized to do business, and doing business, in the State of New York.

4. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, owned the store located at 3106 Farrington

Street, Flushing, New York.

2 of 10
   

wok -CV- = = = l 1 Page 4 of ID#
FILED: QUEENS COUNTY CLERK 03/15/2021 02:25 P 9 hike 4@!P 755805/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/15/2021

o. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, was the lessor of the property located at 3106
Farrington Street, Flushing, New York.

6. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, was the lessee of the property located at 3106
Farrington Street, Flushing, New York.

7. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, maintained the store located at 3106
Farrington Street, Flushing, New York.

8. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, managed the store located at 3106 Farrington
Street, Flushing, New York.

9, At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, repaired the store located at 3106 Farrington
Street, Flushing, New York.

10. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, controlled the store located at 3106 Farrington
Street, Flushing, New York.

‘li. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, operated the store located at 3106 Farrington

Street, Flushing, New York.

3 of 10
Page 5 of Th RaggdD #52021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/15/2021

 

 

12. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, supervised the store located at 3106 Farrington
Street, Flushing, New York.

13. On or about October 13, 2020, plaintiff, YVONNE VITALIANO, was
lawfully at the store located at 3106 Farrington Street, Flushing, New York.

14. Onor about October 13, 2020, the store located at 3106 Farrington
Street, Flushing, New York was in a dangerous, defective, hazardous and unsafe
condition.

15. On or about October 13, 2020, the store located at 3106 Farrington
Street, Flushing, New York was in a dangerous, defective, hazardous and unsafe
condition due to the negligence, recklessness, carelessness and culpability of
defendant, THE STOP & SHOP SUPERMARKET COMPANY LLC, and it agents,
servants and/or employees.

16. On or about October 13, 2020, plaintiff, YYONNE VITALIANO, was
caused to fall at the store located at 3106 Farrington Street, Flushing, New York.

17. On or about October 13, 2020, plaintiff, YVONNE VITALIANO, was
caused to fall at the store located at 3106 Farrington Street, Flushing, New York
due to the negligence, recklessness, carelessness and culpability of defendant,
THE STOP & SHOP SUPERMARKET COMPANY LLC.

18. On or about October 13, 2020, plaintiff, YYONNE VITALIANO, was
caused to sustain serious bodily at the store located at 3106 Farrington Street,

Flushing, New York.

4 of 10
  
 

Case 1:21-cv-04074-R Paae 6 of D#:
(FILED: QUEENS COUNTY CLERK 0 g VSO RUD 4oddo5/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/15/2021

19. On or about October 13, 2020, plaintiff, YYONNE VITALIANO, was
caused to sustain serious bodily at the store located at 3106 Farrington Street,
Flushing, New York due the negligence, recklessness, carelessness and
culpability of defendant, THE STOP & SHOP SUPERMARKET COMPANY LLC and
its agents, servants and/or employees.

20. By virtue of the foregoing, plaintiff, YYONNE VITALIANO, has been
damaged in an amount which exceeds the monetary limits of all courts having
jurisdiction save the Supreme Court of the State of New York.

AS AND For A SECOND CauUsE OF ACTION

21. Plaintiff, YVONNE VITALIANO, repeats, reiterates and realleges each
and every allegation contained in the preceding paragraphs as though fully set
forth below.

22. At all times hereinafter mentioned, THE STOP & SHOP
SUPERMARKET COMPANY LLC store located at 3106 Farrington Street,
Flushing, New York was a mercantile establishment.

23. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, LP, was responsible to equip the store located
at 3106 Farrington Street, Flushing, New York so as to provide reasonable
protection to the lives, health and safety of all persons frequenting said premises.

24. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, LP, was responsible to maintain the store

located at 3106 Farrington Street, Flushing, New York so as to provide

5 of 10
   

ail ; ; Page 7 of D#,
FILED: QUEENS COUNTY CLERK 9 {hie 0385/2021
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/15/2021

reasonable protection to the lives, health and safety of all persons frequenting
said premises.

25. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, LP, was responsible to maintain the store
located at 3106 Farrington Street, Flushing, New York so as to provide
reasonable protection to the lives, health and safety of all persons frequenting
said premises.

26. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, LP, was required at all times to keep the store
located at 3106 Farrington Street, Flushing, New York in safe condition.

27. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, LP, was required at all times to keep the floors
of the store located at 3106 Farrington Street, Flushing, New York in safe
condition.

28. At all times hereinafter mentioned, the store located at 3106
Farrington Street, Flushing, New York was not equipped so as to provide
reasonable protection to the lives, health and safety of all persons frequenting
said premises.

29. At all times hereinafter mentioned, the store located at 3106
Farrington Street, Flushing, New York was not maintained so as to provide
reasonable protection to the lives, health and safety of all persons frequenting

said premises.

6 of 10
Page 8 of 14,.52a08¢4D 4o90b5/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/15/2021

 

 

30. At all times hereinafter mentioned, the store located at 3106
Farrington Street, Flushing, New York was not kept in safe condition.

31. At all times hereinafter mentioned, the floors of the store located at
3106 Farrington Street, Flushing, New York were not kept in safe condition.

32. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, LP, failed adequately and properly to maintain
and equip the store located at 3106 Farrington Street, Flushing, New York, so as
to provide a reasonable protection to the lives, health and safety of all persons
frequenting said premises.

33. At all times hereinafter mentioned, defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, LP, violated the New York Labor Law in the
ownership and operation of the store located at 3106 Farrington Street, Flushing,
New York.

34. On or about October 13, 2020, the failure to comply with the New
York Labor Law and related promulgations was a proximate cause of plaintiff,
YVONNE VITALIANO, sustaining injury.

35. By virtue of the foregoing, plaintiff, YYONNE VITALIANO, has been
damaged in an amount which exceeds the monetary limits of all courts having
jurisdiction save the Supreme Court of the State of New York.

As AND FOR A THIRD CAUSE OF ACTION

36. Plaintiffs repeat, reiterate and re-allege each and every allegation

contained within paragraphs "1" - "35" of this Complaint with the same force

and effect as if herein more fully at length set forth.

7 of 10
Page 9 of Tirg0RD #03405/2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/15/2021

 

 

37. Plaintiff SALVATORE VITALIANO is the lawfully wedded husband of
plaintiff YVONNE VITALIANO, and as such, has lived and cohabited together for
some time prior to the inception of this action.

38. That since the acts complained of herein have occurred, plaintiff
SALVATORE VITALIANO has been deprived, to some extent, of the services of his
wife as a result of the collision set forth above.

39. That prior to the occurrence herein, plaintiff, YYONNE VITALIANO
was the dutiful and loving spouse of the plaintiff SALVATORE VITALIANO and
helped keep the home, raise the couples’ children and provided certain services
to his spouse.

40. That since the acts complained of herein occurred, plaintiff
SALVATORE VITALIANO ‘s wife, YYONNE VITALIANO, became sick, sore, lame
and disabled and will be so sick, sore, lame and disabled for some time to come;
he was confined to hospital, bed and plaintiffs' home; plaintiff SALVATORE
VITALIANO was obliged to and necessarily did engage and procure medical aid
and attention in an endeavor to cure his said wife of her hurts and wounds and
did necessarily pay and become liable therefore; that by reason of the said
injuries plaintiffs said wife has been and will be unable to attend to her usual
affairs and duties and plaintiff, SALVATORE VITALIANO has lost and will lose
diverse sums of money thereby and said plaintiff has been otherwise damaged

in an amount in excess of the jurisdictional limits of all lower Courts.

8 of 10
Page 10 of Lo Rage!D #5$05/2021

NYSCEF DOC. NO. 1 RECBIVED NYSCEF: 03/15/2021

 

 

WHEREFORE, plaintiffs YVONNE VITALIANO and SALVATORE
VITALIANO demand judgment against defendant, THE STOP & SHOP
SUPERMARKET COMPANY LLC, LP, as follows: in the First Cause of Action, in
an amount in excess of the jurisdictional limits of all lower courts; in the Second
Cause of Action, in an amount in excess of the jurisdictional limits of all lower
courts; in the Third Cause of Action, in an amount in excess of the jurisdictional
limits of all lower courts; together with interest, costs and disbursements of this
action.

Dated: Mineola, New York
March 15, 2021

Yours, etc.
KENNETH J. READY & ASSOCIATES

—_—=__.

a

By: Gregory S. Gennarelli, Esq.
Attorneys for the Plaintiff

1565 Franklin Avenue
Mineola, New York 11501
(516) 741-6800

 

9 of 10
Page 11 of AyRage!D 745465 2021

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/15/2021

 

 

VERIFICATION

GREGORY S. GENNARELLI, an attorney duly admitted to practice
law before the courts of the State of New York, hereby affirms the truth of the
following under the penalties of perjury:

Affirmant is counsel to the plaintiff, in the within action.
Affirmant has read the foregoing SUMMONS and COMPLAINT and
knows the contents thereof.

The same is true of Affirmant's own knowledge, except as to matters
therein stated to be alleged upon information and belief, and as to those matters,
Affirmant believes them to be true.

This verification is made by Affirmant and not by the Plaintiff as
Plaintiff does not reside within Nassau County, the county where Affirmant's
office is located.

The grounds of Affirmant's belief as to all matters not stated upon
Affirmant's knowledge are as follows: records, reports, documents, papers,
conversations with client(s) concerning the within matter, etc.

Dated: Mineola, New York
March 15, 2021

 

GREGORY 8S. GENNARELLI

10

10 of 10
